 

tee
2016

      

 SEASTFENN

   
 

 

We welcome new employees to our departments; hired to give us a helping hand and a fresh
perspective. New coworkers can make our jobs more efficient and lighten our work load. However,
our new people may not havethe full knowledge and experience that may be necessary to avoid
injury, whether they have transferred in or are a new hire. 37% of our OSHA recordable injuries were
to those new to the job 1 year or less in 2016. Whether YOU are a ten-year East Penn veteran in your
department, or new-to-the job, all of us want to avoid injury.

Let’s reduce our injuries by helping. A few things to watch for or do while observing those new to the job:
* Do they keep their attention on the job at hand or is their attention somewhere else?
o Are they looking towards where they place their hands?
© Do your new material handlers look where they are driving? Are they keeping their feet on
their trucks? Is someone directly observing them while they’ re In-Training?
* While working, are their hands extended only to their normal C grip? Are they using only one hand, or
both hands when moving product?
¢ Bea resource, and don’t assume they know the hazards and how to perform the job function
correctly. Body posture is critical as we all go about our day. Proper posture is a learned skill the new
person might need. Do they keep their position and movements within their normal, neutral range of
motion?
¢ When reaching for something or moving product, do they move their feet OR reach and twist?
© Lifting and twisting to move product may get backs and knees outside the normal range of
motion. They should have their nose and their toes pointed at where the load goes.
o Do they re-position themselves to avoid reaching out their arms? If they keep their arms
closer to their body they are stronger, and reduce the risk of ergonomic injury.
¢ When lifting, are they lifting with proper posture?
o Do they know what mechanical lifting devices are available?
o If anyone is lifting more than 50 pounds, is someone doing a buddy lift with them? This
should be done also if the load is awkwardly shaped or large in size.
e !f there is someone new in your office, is their body positioned correctly to avoid stress while
keyboarding and viewing their monitor? is their chair adjusted to their body?
People learn at different paces and different methods. Consider the following method when working
with someone to teach them new skills;
1. TELL THEM what the task is and potential hazards
2. SHOW THEM the proper way to complete the task
3. HAVE THEM TELL YOU the proper method
4, HAVE THEM SHOW YOU the proper method

Use these tips to help reduce injury to those new to the job, and yourself. Seek out the new employee,
help them identify the hazards. Don’t gamble with safety- lend a hand to others.

   

Case 1:21-cv-00229 Document 1-3 Ail¢gt08722/21 Page 1of1
